IN THE COURT OF APPEALS OF IOWA

                                       No. 18-1386
                                   Filed March 6, 2019


IN THE INTEREST OF M.P.,
Minor Child,

B.G., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



          A father appeals the termination of his parental rights to his child.

AFFIRMED.



          William A. Lansing of William A. Lansing, P.C., Dubuque, for appellant

father.

          Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

          Kristy Hefel, Dubuque, guardian ad litem for minor child.



          Considered by Vogel, C.J., Vaitheswaran, J., and Danilson, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


VAITHESWARAN, Judge.

         A father appeals the termination of his parental rights to his child, born in

2017.1

I.       Background Facts and Proceedings

         The department of human services became involved with the family shortly

after the child’s premature birth. The department social worker assigned to the

case testified the agency’s concerns centered on the “[p]arents’ cognitive delays;

inability to meet the basic needs of [the child]; . . . history of both using . . .

marijuana; mental health issues; [and] cleanliness of [their] trailer.”

         The department initiated safety services to assist the parents. The services

were largely unsuccessful. A department employee reported the parents “do not

hold [the child] correctly, they do not support her head, they do not pick her up in

a safe manner, they have not been feeding her every 3 hours as instructed and

are not capable of meeting her daily needs.”

         The State applied to have the child temporarily removed from the parents’

custody. The juvenile court granted the application and later adjudicated the child

in need of assistance pursuant to the parents’ stipulation.

         After several months of services, the State petitioned to terminate the

parents’ rights to the child. The juvenile court granted the petition pursuant to Iowa

Code section 232.116(1)(h) (2018), which requires proof of several elements,

including proof the child cannot be returned to the parents’ custody.




1
  The mother’s appeal from the termination of her parental rights was dismissed as
untimely.
                                          3


       On appeal, the father argues (A) the department did not make reasonable

efforts to reunify him with his child and (B) the juvenile court should not have denied

his request for an extension of time to work towards reunification.

II.    Analysis

       A.        Reasonable Efforts

       “The State must show reasonable efforts as a part of its ultimate proof the

child cannot be safely returned to the care of a parent.” In re L.M., 904 N.W.2d

835, 839 (Iowa 2017) (quoting In re C.B., 611 N.W.2d 489, 493 (Iowa 2000)). The

father argues the department failed to fulfill its mandate. In his view, the agency

did not accommodate his “significant learning and mental health difficulties” and

“provided no services . . . that were likely to be effective in producing change.”

       The juvenile court found otherwise. The court stated:

       The Department was aware at the outset of the case of the parents’
       intellectual deficits. Services were catered to the parents with this
       in mind including reading written materials to the parents and
       demonstrating parenting skills. The service provider testified that at
       one point there were three different professionals working with the
       parents regarding parenting skills. At no time during the pendency
       of the child in need of assistance case did the parents request any
       additional or different services, nor did they indicate they were not
       understanding the skills being taught to them.

On our de novo review, we agree with the court’s assessment.

       The service provider in charge of visits testified the parents never asked her

to provide services in a different way. Despite the absence of such a request, she

read to them and provided role-modeling and examples on how “to do things.” On

one occasion, the father asked her to read certain insurance paperwork to him.

She did so, and he obtained further assistance from the service provider in charge

of the matter.
                                          4


       During visits, the service provider testified she had to prompt the parents to

properly care for the child. While she acknowledged “things . . . progressed

because of [her] continued prompting,” she said the parents “struggl[ed] with

continuing to do the basic things, cleaning the bottles, holding [the child], safely

meeting her needs during interactions.” She did not envision a decrease in the

supervision level of visits.

       The service provider also enumerated other services designed to assist the

parents with the development of parenting skills. She noted that a person came

to their home to train them on childhood development and the department enrolled

them in a separate parenting class. Each parent also was assigned a service

provider “who came in and worked with them on basic skills, cleaning, whatever

their goals were,” which she thought were “hygiene, cleaning, cooking.” Although

the father did not get along with the worker assigned to him, the service provider

noted that “he was on the wait list” for another worker.

       With the cleaning assistance afforded the parents, the condition of their

trailer improved. However, a department social worker agreed the improvement

was “not enough that it would be safe for an infant to live in.”

       On this record, we conclude the department afforded the parents services

tailored to their intellectual abilities and needs.     The department satisfied its

reasonable-efforts mandate, and the juvenile court appropriately terminated the

father’s parental rights under section 232.116(1)(h).

       B.     Extension of Time

       The father moved for an extension of time to work towards reunification. He

asserted he was not provided the opportunity to demonstrate his ability to care for
                                          5


the child and the rehabilitation of his living quarters was expected to be completed

within the ensuing month or two.

       The juvenile court denied the extension motion. The court reasoned that

an extension of time likely would not “even result in interactions progressing to

partially supervised, let alone sufficient progress for the child to return home.” The

record supports the court’s finding.

       A department social worker reported that supervised visits with the child had

to be reduced from three per week to two per week because of “significant

relationship issues” between the parents that potentially compromised the

mother’s safety, as well as allegations that the father “was using” drugs “in the

home.” Those visits were not increased because of the parents’ lack of progress.

The social worker reported that, after seven “months of services, the parents still

struggle[d] to be able to meet the basic needs of their daughter during the visits

that [were] fully supervised and provided weekly.” She recommended against an

extension of time.

       We conclude the juvenile court did not abuse its discretion in declining to

grant an extension of time to facilitate reunification. See In re C.W., 554 N.W.2d

279, 281 (Iowa Ct. App. 1996). We affirm the termination of the father’s parental

rights to the child.

       AFFIRMED.